Title: From Thomas Jefferson to Simon Chaudron and John James Barralet, 1 April 1802
From: Jefferson, Thomas
To: Chaudron, Jean Simon,Barralet, John James


            
              Washington Apr. 1. 1802.
            Th: Jefferson presents his compliments to Messrs. Chaudron and Baralet and acknoleges the reciept of their letter of Mar. 6. and of the print of the Apotheosis of Genl. Washington which seems worthy of it’s subject. he is as sensible of the friendly offer made of this print as he could be were he at liberty to accept it gratuitously as proposed: but a rule of not permitting himself to recieve presents while in public office, obliges him to ask of Messrs. Chaudron & Barralet to fill up the measure of their kind intentions by permitting him to pay for it, on which condition alone it is in his power to retain it. he prays them therefore to forward a note of it’s amount to mr Thomas Claxton near the Capitol Washington, who is charged with business of this kind here, and who will remit to them the amount. he prays them to accept his best wishes & salutations.
          